Citation Nr: 0011263	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  95-12 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to an initial rating higher than 10 percent 
for tension headaches prior to February 16, 1995, and a 
rating higher than 30 percent thereafter.

4.  Entitlement to an initial rating higher than 10 percent 
for residuals of a fracture of the 5th metacarpal of the 
right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1967 to August 1970.

In December 1992, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, denied, among 
others, the veteran's claim for service connection for a low 
back disorder.  The RO granted, however, his claims for 
service connection for tension headaches and for residuals of 
a fracture of the 5th metacarpal of his right hand (his major 
extremity) and assigned 10 percent ratings for each 
disability, effective from August 7, 1992.  The RO deferred 
consideration of an additional claim, for service connection 
for an acquired psychiatric disorder, inclusive of post-
traumatic stress disorder (PTSD), until after obtaining 
additional evidence.  He subsequently testified at a hearing 
at the RO in June 1994 concerning his claim for a low back 
disorder.  In September 1994, the RO denied his claim for an 
acquired psychiatric disorder, inclusive of PTSD.  He 
appealed to the Board of Veterans' Appeals (Board).

During the pendency of his appeal, in December 1997, the RO 
increased the rating for his tension headaches from 10 to 30 
percent, effective from February 16, 1995.  Consequently, 
there are currently four issues before the Board:  1) whether 
he is entitled to service connection for an 
acquired psychiatric disorder, inclusive of PTSD; 2) whether 
he is entitled to service connection for a low back disorder; 

3) whether he is entitled to an initial rating higher than 10 
percent for his tension headaches prior to February 16, 1995, 
and a rating higher than 30 percent thereafter; and 4) 
whether he is entitled to an initial rating higher than 
10 percent for the residuals of the fracture of the 
5th metacarpal of his right hand.

Since the veteran is contesting the propriety of the initial 
ratings assigned for his tension headaches and the residuals 
of the fracture of the 5th metacarpal of his right hand, 
these claims must be considered in this context, in 
accordance with the holding of a precedent decision of the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly, the United States Court of Veterans Appeals).  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Although the veteran has claimed entitlement to an effective 
date of August 7, 1992, for the award of a 30 percent rating 
for headaches, this issue is contemplated by the rating claim 
mentioned above, namely whether a rating higher than 10 
percent was warranted from August 7, 1992.  Id.  In other 
words, because of the rule in Fenderson, at least as to 
analysis of "staged" ratings, the effective date claim is 
considered as part of the rating claim, and consequently need 
not be considered separately.  

The Board will issue a decision concerning the claims for 
service connection for an acquired psychiatric disorder, 
inclusive of PTSD, and for a low back disorder, whereas the 
Board will remand the remaining claims requesting higher 
ratings for the tension headaches and the residuals of the 
fracture of the 5th metacarpal of the right hand.


FINDINGS OF FACT

1.  The veteran has PTSD, with associated depression and 
anxiety, as a result of various stressful incidents that 
occurred coincident with his service in Vietnam.

2.  In June 1968, the veteran sustained fractures of the 
5th metacarpal of his right hand and his right distal radius; 
there is no clinical indication or suggestion that he injured 
his low back in that incident.

3.  Later during service, in December 1969, the veteran was 
seen for complaints of pain in his low back, but an objective 
physical examination of it was completely unremarkable; he 
also denied experiencing any problems with his low back 
during his August 1970 service separation examination, and 
there was no objective clinical evidence of a low back 
disorder, or for many years thereafter.

4.  During the years since his discharge from the military, 
the veteran has sustained at least five different injuries to 
his low back-in April 1989, February 1990, May 1990, May 
1991, and February 1992; due to the severity of at least some 
of those injuries, he received workers' compensation benefits 
and, ultimately, was awarded disability benefits and/or 
supplemental security income by the Social Security 
Administration (SSA) because he was unable to continue 
working at his job.

5.  There is no competent medical nexus evidence of record 
suggesting that current back disability is related to 
military service or complaints coincident with service; on 
the contrary, the medical evidence of record attributes his 
current symptoms to the injuries sustained after service.


CONCLUSIONS OF LAW

1.  The veteran has PTSD, with associated depression and 
anxiety, that is the result of disease or injury incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1154, 
5107; 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  The veteran's claim for service connection for a low back 
disorder is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.306 (1999).  Psychoses such as major 
depression will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If chronicity of disease or injury in service is not shown, 
or is legitimately questioned, then a showing of continuity 
of symptomatology following service is required to support 
the claim.  When, however, the disease is shown as chronic in 
service, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

A.  An Acquired Psychiatric Disorder, Inclusive of PTSD

The veteran alleges that there is sufficient medical and 
other evidence of record confirming that he has PTSD-with 
associated depression, anxiety, etc.-and indicating that he 
acquired these conditions as a result of various stressful 
incidents that occurred while he was stationed in Vietnam.

Service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (a diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain information that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

The veteran's service personnel records, including his 
Department of Defense Form 214 (DD Form 214), confirm that he 
served in Vietnam during 1968 as a member of the 37th 
Tactical Fighter Wing (37th TFW), that his primary military 
occupational specialty (MOS) was "materials facility 
specialist" (analogous to a "stock clerk"), and that, as a 
result of his service, he received, among others, the 
National Defense Service Medal, the Vietnam Service Medal 
with 2 Bronze Service Stars, the Republic of Vietnam Campaign 
Medal, and the Air Force Commendation Medal.  None of these 
medals or commendations are among those typically recognized 
by VA as indicative of combat, per se.  See, e.g., VAOPGCPREC 
12-99 (October 18, 1999).  

According to a statement the veteran submitted in March 1994, 
and in several statements he submitted at various other times 
during the course of his appeal, the "stressors" claimed by 
him mainly consist of:  1) being in constant fear for his 
life, particularly during recurring rocket and mortar attacks 
of his base at Phu Cat, 2) being subjected to sniper attacks 
while making supply runs, and 3) having to see dead bodies 
and those of others who were severely wounded.  The director 
of the United States Armed Services Center for Research of 
Unit Records (USASCRUR/Unit Records Center),  indicated in an 
August 1994 statement that his office was "unable to 
document the incidents stated in [the veteran's] claim."  
But the director also enclosed historical extracts submitted 
by the veteran's unit in Vietnam-the 37th Tactical Fighter 
Wing (37th TFW)-for the period from April to June 1968, 
confirming that his unit was subjected to multiple rocket and 
mortar attacks by enemy forces, as the veteran alleged.  
Although his presence at the time of those documented enemy 
attacks was not confirmed, it should be pointed out that 
every detail of an asserted stressor need not be corroborated 
in order for it to be considered properly verified; rather, 
the evidence should reveal a version of events that, when 
viewed most favorably to the veteran, supports his account.  
See Suozzi v. Brown, 10 Vet. App. 307, 310-11 (1997).  Here, 
because his allegations are consistent with the circumstances 
of his service in Vietnam, there is sufficient evidence of a 
valid stressor in service, and no further corroboration is 
necessary.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d); 
Zarycki, 6 Vet. App. at 98.  It also deserves mentioning that 
the report of his August 1970 service separation examination 
contains a notation indicating that he had experienced 
"nervousness due to personal problems," although there were 
no signs of complications or other residuals (sequelae).

The dispositive issues therefore become whether there is a 
diagnosis of PTSD of record-in accordance with the criteria 
of 38 U.S.C.A. § 4.125(a)-and medical evidence linking the 
diagnosis to the documented stressors in Vietnam.  There is 
probative medical evidence of record in both of these 
critical respects, so service connection is warranted for 
PTSD and the associated psychiatric impairment (depression, 
anxiety, etc.).

Two VA psychologists who examined the veteran in September 
1992 indicated that the results of their clinical evaluation 
were consistent with a diagnosis of PTSD, noting that he 
experienced depression and particularly anxiety related to 
his experiences in Vietnam.  The examining psychologists also 
indicated that he experienced a litany of other psychiatric 
symptoms related to his PTSD (e.g., flashbacks, intimacy 
problems, intense distress, irritability and anger, etc.).  
There have been numerous additional diagnosis of PTSD during 
the years since, when the veteran received both inpatient and 
outpatient treatment, including in February 1993, May 1993, 
July 1993, August 1995, and even more recently in July 1999 
and December 1999, and all of those diagnoses were 
etiologically linked-by competent medical opinion-to the 
stressful incidents in Vietnam.  Even assuming some of the 
earlier diagnoses were made pursuant to the criteria of DSM-
III/III-R, which VA formerly used to evaluate the severity of 
psychiatric disabilities, those diagnoses still must be 
considered if "more favorable" to the veteran's claim-in 
light of the Court's holding in Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  Furthermore, aside from 
that, the more recent diagnoses in July and December 1999 
clearly were made in accordance with the criteria of DSM-IV, 
which VA now uses, contained in 38 U.S.C.A. § 4.125(a).  See 
Cohen, supra.

Since there is confirmation of a valid stressor in Vietnam, a 
confirmed diagnosis of PTSD, with associated depression, 
anxiety, etc., and unrefuted medical evidence linking the 
diagnosis to experiences in service, service connection for 
PTSD is warranted.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

B.  Low Back Disorder

Unlike the claim above for the psychiatric disorder, the 
claim for service connection for a low back disorder is not 
well grounded.  38 U.S.C.A. § 5107(a).  Therefore, there is 
no duty to assist the veteran in developing the evidence 
pertinent to this claim, and it must be denied.  See 
Morton v. West, 12 Vet. App. 477, 485-86 (1999); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Slater v. Brown, 
9 Vet. App. 240, 243 (1996).

The Court has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim for 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps, 126 F.3d at 1468.

Such a claim need not be conclusive-but only possible-to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  To be 
well grounded, however, a claim must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless they are inherently incredible 
or the fact asserted is beyond the competence of the person 
making the assertion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  A 
claimant cannot meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. at 495.

While testifying during his June 1994 hearing, and in several 
written statements he has submitted at various other times 
during the course of his appeal, the veteran alleged that he 
injured his low back in the same incident during service, 
in June 1968, in which he fractured the 5th metacarpal of his 
right hand and his right distal radius.  He said that he 
sustained those injuries when he fell down a steep flight of 
stairs while trying to retreat from a tower during an 
incoming rocket and mortar attack, and that his treating 
physicians mistakenly gave priority to the injuries to his 
5th metacarpal and distal radius, thinking they were more 
serious, which should not now be construed to mean that he 
did not injure his low back as well.  He also alleges that he 
re-injured his low back in December 1969, while lifting some 
boxes, and that he has continued to experience recurring 
problems with his low back during the years since those 
incidents-thereby warranting service connection.  He 
vehemently disputes the notion that additional injuries he 
has sustained to his low back since service, beginning in 
April 1989, are the cause for his current problems.

Despite his contentions to the contrary, the veteran's 
service medical records do not specifically mention or 
otherwise suggest that he sustained any sort of injury to his 
low back in the incident in June 1968 when he fractured the 
5th metacarpal of his right hand and his right distal radius.  
His service medical records do confirm, however, that he 
subsequently was seen in December 1969 for complaints of pain 
in his back, but even then, there were absolutely no clinical 
findings observed on objective physical examination.  
Moreover, he had no complaints whatsoever (of symptoms, etc.) 
concerning the condition of his low back for the remainder 
of the time that he was on active duty in the military, and, 
on a medical history questionnaire that he completed during 
his August 1970 service separation examination, he expressly 
denied having experienced "back trouble of any kind."  
There also was no objective clinical evidence of a low back 
disorder during that evaluation, or for many more years after 
service, at least not until April 1989 when he was involved 
in a motor vehicle accident.  He says that he only sustained 
a "whiplash" type of injury to his neck in that incident, 
but even if he did, there are numerous other records on file 
indicating that he later injured his low back in completely 
separate incidents in February 1990, May 1990, May 1991, and 
February 1992.  Indeed, some of those injuries were so severe 
that he had to undergo surgery in November 1991 involving a 
lumbar hemilaminectomy to repair a herniated disc at L5-S1 
that was causing pain, not only in his low back, but also 
radiating down into his buttock and left lower extremity with 
numbness and weakness (radiculopathy).  He also received 
workers' compensation benefits and, ultimately, was awarded 
disability benefits and/or supplemental security income by 
the Social Security Administration (SSA) because he was 
unable to continue working at his job.

Several private and VA physicians who have examined the 
veteran have attributed the current problems with his low 
back (and even his neck) to the various injuries that he has 
sustained since service, and not to the trauma that he 
reportedly sustained many years earlier while on active duty 
in the military.  At least one of those incidents since 
service involved him falling down a flight of stairs in his 
home after a railing broke, whereas most of the other 
incidents occurred at his civilian job while he was doing 
some heavy lifting.  See, e.g., a January 1991 statement from 
Thomas F. Kennedy, Jr., the personnel director of the 
employees of the City of Westfield, Massachusetts, 
a September 1991 statement from Andrew B. Chertoff, M.D., 
records of outpatient treatment in May 1991, September 1991, 
November 1991 and February 1992, a May 1993 statement from 
Thomas Gartman, M.D., the report of a July 1993 VA 
examination, another statement from Dr. Gartman in March 
1995, and an August 1995 statement from a VA clinical 
psychologist.

A VA physician who examined the veteran more recently, in 
June 1996, indicated in the report of that evaluation that 
the veteran continued to experience pain in his low back, 
despite the surgery.  That VA physician went on to state 
that, if, in fact the veteran's claim that he injured his low 
back in the same incident that he injured his right hand 
turns out to be true, it seems that he would be entitled to 
service connection for the low back disorder as a residual of 
that trauma.  If accepted at face value, this evidence seems 
supportive of the claim; however, it is important to bear in 
mind that the examiner acknowledged that he was predicating 
his medical opinion primarily, if not entirely, on 
unsubstantiated information provided to him by the veteran.  
Consequently, since there is no indication whatsoever that 
the veteran apprised that examiner of the various injuries 
sustained from 1989 to 1992, and because the veteran is not 
competent to say how badly his back was hurt in service, the 
June 1996 opinion cannot serve to well ground the claim.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); 
LeShore v. Brown, 8 Vet. App. 406 (1995).  Conversely, 
the numerous other medical opinions alluded to above properly 
account for the injuries since service and attribute the 
veteran's current problems with his back to them-and not to 
his active duty in the military, including any trauma that he 
may have sustained in connection therewith.  See Caluza, 
7 Vet. App. at 506.

Neither the veteran, his representative, nor any of the 
others who have submitted statements on his behalf (be it his 
mother, wife, friends, etc.) profess to have any professional 
medical expertise and/or training.  Thus, they do not have 
the medical competence to link any of the current problems 
with his back to any in-service trauma.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  Although they can comment 
on things they personally have witnessed, such as him 
experiencing visible discomfort in his low back due to his 
pain, they cannot, in turn, link it to trauma in service, as 
opposed to, for example, any number of other possible causes 
and, particularly, the various injuries since service.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes that more is required to well ground a claim than 
mere allegations alone; rather, there also must be medical 
evidence supporting the allegations, and there is no such 
evidence in this instance.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  Also, although the veteran and 
his representative request that VA apply the provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) pertaining to 
injuries sustained in combat, to lessen their burden of proof 
for establishing the injury in service, even if the Board 
applied these provisions, it would not obviate their need to 
submit medical nexus evidence linking the current low back 
problems to the trauma in service.  See Arms v. West, 12 
Vet. App. 188, 195 (1999); Kessel v. West, 13 Vet. App. 9 
(1999); Wade v. West, 11 Vet. App. 302 (1998); Collette v. 
Brown, 82 Fed.3d 389 (Fed. Cir. 1996).  Given that no 
competent medical evidence has been presented to link current 
disability to military service or to complaints of symptoms 
since service, the claim is not well grounded.  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  


ORDER

Service connection for PTSD is granted.

Service connection for a low back disorder is denied.


REMAND

The veteran last underwent a VA compensation examination in 
June 1996 to determine the severity of his tension headaches 
and the fracture residuals involving his 5th metacarpal.  
Since that evaluation, he has submitted additional medical 
and other evidence suggesting that his disabilities have 
become worse.  Also, in the case of the residuals of the 
fracture, consideration has been given to the criteria of 
38 C.F.R. § 4.73, Diagnostic Code 5309, for injury to Muscle 
Group IX, which criteria were revised on July 3, 1997, during 
the pendency of this appeal.  Therefore, VA must consider 
this claim under both the former and revised criteria and 
apply the version that is most favorable to the veteran.  See 
Karnas, 1 Vet. App. at 312-13.  This is best accomplished by 
having him undergo another, more contemporaneous, VA 
examination.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  It also appears 
that he continues to receive ongoing treatment for these 
conditions.  The records of this treatment should be obtained 
as they, too, may provide probative information concerning 
the current severity of his disabilities.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, these claims are hereby REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he submit a list (containing 
complete names, addresses and dates) of 
all sources of treatment (VA, private or 
other) that he has received since 1997 
for his tension headaches or for the 
residuals of the fracture of his 5th 
metacarpal.  This is not meant to include 
records that are already on file.  After 
obtaining the necessary release forms, 
the RO should contact the sources 
identified and obtain copies of the 
records in their possession, in 
accordance with 38 C.F.R. § 3.159.  All 
evidence obtained should be associated 
with the other evidence of record.

2. The RO should schedule the veteran for 
all appropriate VA medical evaluations to 
determine the present severity of his 
tension headaches and the residuals of 
the fracture of his 5th metacarpal.  It 
is imperative that the physicians 
designated to examine the veteran review 
the evidence in his claims folder, 
including a complete copy of this remand.  
The reports of the examinations should 
reflect consideration of his pertinent 
medical history and complaints.  All 
clinical findings and tests should be 
performed necessary to applying the 
pertinent rating criteria.  The examiners 
must set forth the rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record in a typewritten report.

3.  The RO should review the reports of 
the evaluations to ensure they are in 
compliance with this remand.  
If deficient in any manner, appropriate 
corrective action should be undertaken.  
38 C.F.R. § 4.2

4.  After completion of the above-
requested development, and any additional 
development deemed warranted by the 
record, the RO should re-adjudicate the 
veteran's rating claims.  The RO's 
discussion of these claims must take into 
account all pertinent evidence of record, 
and all applicable laws, regulations, and 
case law, including the Court's decision 
in Fenderson, and, in the case of the 
fracture residuals, an analysis under 
both the former and revised criteria 
pursuant to the Court's holding in 
Karnas.  

5.  If any benefit sought by the veteran 
is not granted, the RO should provide him 
and his representative an appropriate 
Supplemental Statement of the Case and 
give them an opportunity to submit 
additional evidence and/or argument in 
response prior to returning the case to 
the Board for further appellate 
consideration, if in order.

The purpose of this remand is to afford due process and to 
accomplish additional development and adjudication.  It is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran does not 
have to take any action until otherwise notified, but he may 
furnish additional evidence and/or argument while his case is 
in remand status.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

  The USASCRUR formerly was called the U.S. Army and Joint Services Environmental Support Group 
(ESG).


